Citation Nr: 1242500	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  00-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dental trauma and other dental disorder(s), for purposes of eligibility for outpatient dental treatment.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO).  By rating action dated December 2001, the RO granted the Veteran's claim for service connection for PTSD, and assigned a 10 percent evaluation effective August 18, 1998.  The Veteran disagreed with the assigned rating.  Based on the receipt of additional evidence, the RO, in a July 2004 rating decision, assigned a 30 percent evaluation for PTSD, effective August 18, 1998.  In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Thus, the Board will continue to consider the Veteran's claim for a higher evaluation for PTSD.

In addition, the Veteran has also filed a timely appeal of a July 2002 rating decision that denied his claim for service connection for dental trauma.  

These claims were originally before the Board in September 2006, at which time they were remanded to ensure due process and for additional development of the record.  In an April 2010 determination, the Board denied the claim for service connection for dental trauma, and remanded the claim for a higher rating for PTSD.  The Veteran filed a timely appeal with the Court regarding the claim for service connection for dental trauma.  By Order dated December 2010, the Court granted a Joint Motion for Partial Vacatur and Remand.

In November 2011, the Board again remanded the claim for service connection for dental trauma and the claim for an initial evaluation in excess of 30 percent for PTSD.  The Board, in pertinent part, instructed the RO to obtain an additional medical opinion regarding PTSD and to readjudicate the claim.  Subsequently, an examination report was obtained in January 2012 and the claim was readjudicated in an August 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The case has been returned to the Board for appellate consideration.

In its November 2011 determination, the Board granted the Veteran's claim for service connection for bilateral hearing loss.  This decision, accordingly, is limited to the issues set forth on the cover page.

The issue of service connection for dental trauma and other dental disorder(s) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms productive of occupational and social impairment comparable to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  

Duty to Notify

The VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (finding that VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran's filing of a notice of disagreement as to the initial rating assigned for PTSD does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2012).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, the VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

Supplemental statements of the case issued in December 2004, January 2005, and September 2008 provided the Veteran with the relevant diagnostic code criteria for rating his service-connected PTSD, and a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code was included in the September 2008 supplemental statement of the case.  In letters dated March 2007 and April 2010 the Veteran was provided with the relevant law and regulations pertaining to effective dates.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for his service-connected PTSD, and he was also advised of what was needed to achieve an earlier effective date.  Thus, VA's duties under sections 5104 and 7105 have been satisfied.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, and VA examination reports.

As noted, VA clinical examinations with respect to the increased rating issue on appeal have been obtained.  38 C.F.R. § 3.159(c) (4) (2012).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file and clinical examination of the Veteran.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2012).

As discussed above, the Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

The Veteran seeks an increased rating for his service-connected PTSD, which is evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411. Diagnostic Code 9411 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19.

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evidence is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

VA outpatient treatment records disclose that the Veteran was seen in September 1998 and reported he has dreams of his Vietnam experiences about three times a week.  He related he had lots of stress, and described difficulty getting along with his supervisor and colleagues.  On mental status evaluation, the Veteran was neatly dressed and well-groomed.  He was alert and oriented to time, place and situation.  His mood was somewhat euphoric and his affect was appropriate.  There was no evidence of a thought disorder, and his cognitive functions were intact.  He denied suicidal or homicidal ideation, and his insight and judgment seemed good.  The diagnoses were possible depressive disorder, not otherwise specified, and rule out PTSD.  The Axis IV diagnoses were job and marital stress.  The GAF score was 70.  Medication was prescribed.  When seen the following month, the examiner noted that the Veteran was having problems sleeping and added another medication.  It was indicated he had a new supervisor and things were better at work, but his relationship with his spouse was strained.  In May 1999, the Veteran asserted he was doing fairly well.  Although he still had nightmares, he said they were much less frequent.  He noted he liked his job and he and his wife had a good relationship.  

The Veteran was afforded a VA psychiatric examination in July 1999.  He stated he was having problems with his supervisor at work.  He noted his initial psychiatric treatment was in 1998.  He related he had a confrontation with a supervisor and, after a heated exchange of words, began to obsess about the man's death.  He felt this was not right so he went to the VA for treatment.  He reported the medications that had been prescribed were helpful, and he no longer had any disturbing thoughts relating to his supervisor.  A mental status evaluation revealed the Veteran was neatly groomed.  He talked at a normal rate.  His answers were logical, relevant and coherent.  He was oriented to person, place and time.  He said his memory was not what it used to be, but the examiner said it was in the normal range.  He said his former supervisor was an enemy.  The Veteran admitted to anger and impulses to hurt others, but had no current plan.  He admitted to depression, but denied past thoughts of suicide.  He denied having hallucinations.  The diagnostic impression was adjustment disorder with mixed disturbance of emotions and conduct.  The GAF score was 75.

On VA psychiatric examination in May 2001, the examiner noted that the Veteran was being treated for his psychiatric symptoms by the VA.  He indicated that as the Veteran's treatment progressed, he gradually improved regarding PTSD, and the treatment subject shifted to marital mal-adjustment.  He was being seen every four months.  On mental status evaluation, the Veteran was well-oriented.  He said he still had some nightmares, but it was difficult to obtain a precise frequency.  He also described sleep disturbance, awakening with heavy sweating.  He did not talk about survivor guilt and it did not appear he had compensatory intrusive thoughts returning to his Vietnam experiences.  He had some mild depression which was probably associated with his marital situation.  The diagnostic impressions were mild PTSD, not truly disabling, minimal depression and dysthymia.  The GAF score was 75.  
	
VA outpatient treatment records reflect that the Veteran was seen from 2000 to 2002.  In August 2000, the Veteran indicated he still had some nightmares, but not on a regular basis.  He had insomnia on certain days.  He said he was handling things okay in spite of a lot of stress.  He related he had a very good relationship with his wife and they had been married for 26 years.  He denied suicidal thoughts or ideations.  In October 2001, the Veteran reported he had nightmares approximately two to three times a week.  When seen in March 2002, he asserted that a psychiatrist who had examined him had been in Vietnam with him.  After seeing him, the Veteran maintained he started having a lot of memories of his Vietnam experiences and said he was having frequent nightmares.  The dosage of one of his medications was increased.  When seen about two months later, the Veteran stated he was feeling better.  The examiner noted he seemed much more relaxed and in better spirits.  The Veteran said he had not had nightmares recently.

The Veteran was seen at a Vet Center in July 2002.  He presented with problems of recurrent dreams two to three times a night, intrusive thoughts, flashbacks, sleep disturbance, depression, feelings of anger and irritability.  A mental status evaluation disclosed he was neat and friendly.  His speech and affect were appropriate.  He was oriented to time, place and person.  He was noted to be tense. His memory was normal, and his judgment fair. It was reported he had delusions, disorganized thinking and hallucinations.  He denied suicidal thoughts.  It was indicated he had homicidal thoughts, but was not considered a risk.  The examiner indicated the Veteran's thought content and process and perception indicated some paranoia and suspiciousness, and that he appeared to be distrustful.  The Veteran reported he heard sounds and noises that were incomprehensible and indistinguishable to him.  The assessment was PTSD symptoms.  

The Veteran was again afforded a psychiatric examination by the VA in February 2003.  He related he was working full time.  He stated he was losing interest in his hobbies and had lost concentration at work several times.  He said he found himself thinking about Vietnam at work.  A mental status evaluation demonstrated that the Veteran was cleanly dressed and very meticulous, probably with some obsessive compulsive elements in his personality.  He was well oriented and had good contact with outside reality.  He had no anxiety, abnormal thinking or delusions.  He appeared to be on the down-hearted side.  He had goal-directed thinking.  He reported nightmares about two or three times a week.  The examiner stated he had the impression this was a mild overstatement.  The Veteran awakened from his dreams with sweating and upset.  The examiner also noted in looking at the Veteran's previous counseling records, he had treatment often, but it was not always for PTSD.  The diagnosis was PTSD, mild to moderate in severity, and not interfering with employment.  The GAF score was about 60 to 65.

VA outpatient treatment records disclose that the Veteran was seen in January 2003 when he reported feeling better.  He had been very irritable during his previous visit and had been having problems at work.  He was started on medication that was very calming, and he was getting along better with people and work was better.  It was noted a relative had been killed in an accident.  The Veteran was noted to be doing very well in September 2003 and March 2004.  At the latter visit, his main problem was marital in nature.  He denied recent nightmares or flashbacks.  

On VA psychiatric examination in November 2004, the Veteran related he continued to have nightmares about twice a week.  He said he could not remember things and that he got lost when driving.  He asserted he had had thoughts of suicide and of homicide, but had no plan to hurt anyone.  A mental status evaluation revealed the Veteran had occasional eye contact.  He claimed a helper at work was an enemy and he was angry with that person.  He reported he had obsessive thoughts about his wife and his work.  He was occasionally circumstantial to questions.  There were no loose thought associations.  He said he heard voices talking at times, but could not understand anything that was said.  He maintained that he heard voices when no one was there.  The Veteran reported panic attacks and had fears of being closed in.  His mood was mildly depressed.  The diagnostic impression was PTSD.  The GAF score was 65.

Additional VA outpatient treatment records dated from 2004 to 2006 have been associated with the claims folder.  In September 2004, the Veteran stated he was doing fairly well.  He reported that his job was stressful.  He was getting along okay with his wife most of the time and his main conflict was with his stepchildren.  He was doing well when seen in March 2006.  He was working full time and liked his job.  His relationship with his wife was good.  He again indicated he was doing well in September 2006.  He had some family issues but said he was dealing with it okay.  He had a lot of concerns regarding his children, but also had some positive things.  His relationship with his wife was good.  The Veteran denied suicidal thoughts or ideations.  He said he still had nightmares about his Vietnam experiences, but was dealing with them okay.  

Additional records from the Vet Center are of record.  In January 2005, the Veteran complained of anxiety and said it might be related to ongoing job and family stressors.  When he was seen two months later, he noted he had continued job stressors and increased anger.  He related that he had to continually keep himself from getting triggered.  During a July 2005 couples counseling session, he reported he had experienced an injury to his finger, and he was told he had experienced a panic attack with a possible psychotic episode.  The assessment was PTSD.  It was indicated that there were medical and situational stress, possibly resulting from an inability of the Veteran and his wife to communicate their needs to each other.  The Veteran reported a decrease in anxiety since getting a new supervisor and a reliable helper at work.  The following month, his major complaint was an inability to communicate with his spouse.  He said mood swings caused conflict between them.  Later in February 2006, the Veteran referred to improved communication and that tension had lessened.  He shared his recall of military incidents in which he witnessed the death of fellow soldiers.  He related his experience without being overpowered by his emotions.  The assessment was PTSD.  In January 2007, the Veteran presented as alert, well-oriented and friendly.  He noted problems with PTSD symptoms, but added he was handling them by staying busy at work and home.  He referred to family issues.  

The Veteran was afforded a psychiatric examination by the VA in September 2007.  The examiner reviewed the electronic medical records and stated that most of the notes indicated that the Veteran was doing well on medication.  The Veteran described an altercation with a supervisor at work in which he sustained a hand injury.  He stated his nightmares had been increasing since the hand injury, and were occurring nightly.  He described flashbacks and anger problems.  A mental status evaluation disclosed the Veteran's thought process was logical, coherent and relevant.  His affect was spontaneous, and he showed no signs of anxiety or depression, but he reported some depressive symptoms.  He was well-oriented to time, place, person and situation.  He showed mild difficulty with concentration and memory.  The Veteran indicated that he had one panic attack and went to the hospital because he thought he was having heart trouble.  He reported significant problems with anger and irritability.  He also said he had some guilt about his alleged actions in Vietnam.  He described flashbacks, and showed signs of mild persecutory themes, but did not appear to have full paranoia or persecutory delusions.  He denied suicidal ideation, but indicated he had homicidal thoughts, particularly towards the supervisor with whom he had the altercation.  He added that he would not act on these thoughts.  The diagnoses were PTSD, chronic, mild, and antisocial personality traits.  The GAF score was 60.  

The examiner commented that a review of the treatment records suggested the Veteran's global level of functioning had remained about the same since the last examination and he had been able to maintain stable employment.  The recent altercation had triggered some additional symptoms, but this appeared to be a transient, situational phenomenon.  He added that the Veteran showed signs of antisocial personality traits and these contributed to some degree to his conflicts and altercations, as well as his lack of close relationships.

In January 2008, the VA psychologist who conducted the September 2007 VA psychiatric examination provided an addendum to his report following a review of the claims folder.  He noted that the record did not reveal any evidence of the "special missions" the Veteran described at the time of the examination and there was no mention of a court-martial.  He had no changes in his previous opinions or diagnoses.

The Veteran was examined by a private physician in October 2009.  The examiner asserted that the Veteran had a longstanding history of PTSD secondary to his "rather horrific experiences" in Vietnam.  It was noted that the Veteran had recently separated from his wife.  It was indicated he had recently undergone back surgery and had recently been diagnosed with prostate cancer.  The examiner said it was not surprising that the Veteran was depressed.  He added it was difficult to determine if the depression was part of PTSD or new onset depression.  A mental status evaluation showed that the Veteran was oriented times three.  His insight, while limited in certain areas, was basically intact, as was his judgment.  His affect was replete with significant depressive symptoms and some decreased self worth, some anhedonia and malaise.  He denied suicidal or homicidal ideation.  No hallucinations or delusions were present.  His memory was intact.  The examiner stated the Veteran had PTSD, atypical depression, and dysthymia.  The GAF score was 33 to 35.  

On VA psychiatric examination in April 2010, the Veteran reported that he was in the process of a divorce.  He had just gone back to work after being off due to a back condition.  The examiner, who also conducted the September 2007 VA psychiatric examination, reviewed the claims folder and the electronic medical records.  He noted that the treatment records since his previous examination showed GAF scores steadily around 60, and then a sudden decline to 45 in September 2009.  That was right after the Veteran had been diagnosed with prostate cancer, his wife left him and his mother died.  The decline in functioning appeared to be related to those stressors, as opposed to progression of PTSD.  The examiner further stated that despite the report of worsening of the Veteran's depressive symptoms, most of the treatment notes suggested a positive mood and stable condition.  

With respect to his PTSD symptoms, the Veteran related that he often thought about having killed a lieutenant who went AWOL, but he described feelings of guilt, not fear in relation to that.  The examiner commented that this was not a confirmed event.  The Veteran stated he tried to avoid thinking about those issues, but was vague about other avoidance symptoms of PTSD.  He reported significant problems with anger, but this more likely than not related to his antisocial personality traits.  He described insomnia and hypervigilance.  He said there was a ghost living in his house.  He did not describe actually seeing a "ghost" or focal hallucinations, but said he heard noises he could not account for and assumed it was a ghost.  He did not appear fully psychotic, but had some possible psychotic tendencies, which the examiner said could be associated with his depression and appeared to have increased in severity since his previous evaluation.  

A mental status evaluation disclosed that the Veteran was well-groomed and cooperative.  Rapport was somewhat difficult to establish.  Thought processes were logical and coherent, with no overt signs of psychosis.  His affect was primarily irritable and depressed.  The Veteran was well oriented to time, place, person and situation.  Reasoning and judgment were fair.  The Veteran reported subjective decline in concentration and memory.  The examiner commented that the impact of PTSD itself on the Veteran's social and occupational functioning had not changed significantly since the previous examination.  The Veteran described worsening mood and a decline in his marriage, but it was not solely attributable to PTSD, and the Veteran's problematic personality traits impacted both social and occupational functioning.  

The diagnoses were adjustment disorder, with depressed mood, secondary to recent stressors; PTSD, at least as likely as not; and antisocial personality traits.  The GAF score was 50.  The examiner commented that the most disruptive diagnosis in terms of the Veteran's social and occupational functioning over the years has been the antisocial personality traits.  The examiner reiterated he had some concern about the diagnosis of PTSD, but was continuing it.  He noted that although the Veteran's overall functioning had declined since the last evaluation, PTSD remained stable.  In fact, he added that the Veteran did not report many PTSD specific symptoms and had to be prodded to get information about those symptoms that were listed.  The Veteran's primary issue was his adjustment disorder which related to multiple factors.  It was also noted that the Veteran described worsening overall because of increasing depression.

The Veteran's claims folder and medical records were reviewed by a VA psychologist in January 2012.  She stated that the April 2010 examiner's report of antisocial personality traits was in response to the Veteran's report of his behavior in Vietnam as a "soldier hunter" which the examiner in April 2010 found was not supported in the records.  She noted that the previous examiner attributed the Veteran's anger to personality traits, and not PTSD.  With respect to the diagnosis of adjustment disorder, the reviewing psychologist noted that it is, by definition, situationally-related and when the specific stressor is resolved, the diagnosis no longer applies, unless the stressor is ongoing/unresolved.  She also indicated that a review of treatment records showed that the Veteran was reporting improvement in his symptoms as his psychosocial stressors had abated in four mental health visits since the April 2010 VA psychiatric examination.  

The VA psychologist summarized two visits.  It was indicated that in January 2011, the Veteran said he had been doing very well and planned to retire the next month.  He was happy that his divorce would be over very soon.  He denied suicidal thoughts or ideations.  He again stated he was well in July 2011, and pointed out he was getting along better with his ex-wife since the divorce.  He denied nightmares or flashbacks, as well as suicidal thoughts or ideations.  The psychologist diagnosed PTSD.  She noted that depression/anxiety was medically considered a secondary manifestation of the Veteran's mental health condition rather than a separate mental disability.  She opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  She added she would not provide a diagnosis of antisocial personality traits, and that the diagnosis of adjustment disorder with depressed mood no longer pertained as noted in the two most recent mental health attending notes.  She assigned a GAF score of between 60 and 64, indicating PTSD remains in the mild to moderate range and, based upon the recent notes documenting the Veteran's reported improvement, the PTSD was more likely in the mild range.  

The Veteran asserts a rating in excess of 30 percent is warranted for PTSD.  The Veteran's symptoms have included nightmares, flashbacks, sleep disturbance and, occasionally homicidal thoughts towards a supervisor.  

The most favorable evidence supporting the Veteran's claim is contained in the October 2009 report from a private physician.  The Veteran was noted to have significant depressive symptoms.  It is significant to point out that he had recently undergone back surgery, his wife of many years had left him, and he had been diagnosed with carcinoma of the prostate.  While the GAF score was 33 to 35, and this is significantly lower than reported on all other examinations, the fact remains, the examination at that time demonstrated the Veteran was fully oriented and his insight and judgment were deemed to be intact.  He denied suicidal or homicidal ideation and there were no hallucinations or delusions.  There was no indication of any problems with his memory.  

In contrast to the October 2009 report, the overwhelming majority of the evidence fails to establish that a rating in excess of 30 percent is warranted at any time during the course of the Veteran's claim.  The Board notes that following the May 2001 VA psychiatric examination, the Veteran's PTSD was said to be mild and not truly disabling.  Again, it was concluded at the time of the February 2003 VA psychiatric examination that his PTSD was mild to moderate in severity and was not interfering with his employment.  
The Board acknowledges that during the November 2004 VA psychiatric examination, the Veteran reported obsessive thoughts about his wife and described a co-worker as an enemy.  While he was occasionally circumstantial in his response to questions, his answers were generally logical, coherent and relevant.  He noted he had panic attacks.  However, there was no indication of any memory impairment and his judgment was good.  The examiner assigned a GAF score of 65.  

Although the September 2007 VA psychiatric examination report reveals that the Veteran conceded he had homicidal thoughts, especially regarding a supervisor, as well as mild problems with memory and concentration, the Board emphasizes the examiner concluded PTSD was mild and assigned a GAF score of 60.  He observed that he reviewed treatment records and the Veteran's overall level of functioning had remained the same since the previous evaluation.  While the Veteran had a recent increase in symptoms, it was attributable to a contemporaneous situation.  The examiner also suggested that the Veteran's antisocial personality traits were contributing to the Veteran's problems.  

Similarly, following the April 2010 VA psychiatric examination, the examiner concluded that there had not been a significant change in the Veteran's social and occupational functioning attributable to PTSD since the previous evaluation.  He noted that the Veteran failed to report many PTSD-specific symptoms.  

Finally, a VA psychologist reviewed the claims folder in January 2012.  She opined that the Veteran's PTSD was mild to moderate, and assigned a GAF score of 60 to 64.  

In order to assign a higher rating, the evidence must demonstrate reduced reliability and productivity.  As noted, the clinical findings do not support the Veteran's claim.  Nevertheless, there has not been demonstration of symptoms at any time during the rating period on appeal which more nearly approximate the criteria for a higher rating for the Veteran's service-connected PTSD.

The Board recognizes the Veteran is competent to report symptoms he experiences, such as nightmares and flashbacks, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating that "a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his PTSD has increased in severity, so as to warrant a rating in excess of 30 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his service-connected PTSD.

The Board has also considered whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


Total Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that the record does not reflect, and the Veteran has not asserted, that he is unemployable due to the disability at issue.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is denied.


REMAND

The Veteran also asserts service connection is warranted for dental trauma and other dental disorder(s), for purposes of eligibility for outpatient dental treatment.  In its November 2011 determination, the Board noted that the Veteran's claim had not been considered under regulations that were in effect prior to June 1999.  The RO/AMC was directed to readjudicate the Veteran's claim for residuals of dental trauma, to include for compensation and treatment purposes under the regulations in effect both prior and subsequent to June 1999.  

The supplemental statement of the case issued in August 2012 shows that the RO failed to comply with the instructions of the Board.  Unfortunately, this failure requires the case be remanded again.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the claim for service connection for residuals of dental trauma, and other dental disorder(s), for purposes of eligibility for outpatient dental treatment.  Consideration must be given to the provisions of 38 C.F.R. §§ 3.381, 3.389, and 4.149, as in effect prior to June 8, 1999, as well as 38 C.F.R. § 3.381 effective as of June 8, 1999.  See 64 Fed. Reg. 30392-93.  If the Veteran's claim may not be granted, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






       (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


